Per Curiam.
Defendant’s principal assignment of error is that the court committed error by charging the jury as follows:
“Members of the jury, I inform you now that the court has reconsidered the defendant’s motion to quash the indictment and reverses its ruling and allows the defendant’s motion. So that charge in the separate warrant will not be before you and in that connection, I instruct you that since you have heard some evidence in regard to that charge and the arguments of the solicitor and defense counsel, I instruct you not to let that evidence or argument prejudice you in any respect, either against the State or defendant. Just disregard that and only concern yourself with the one charge of speeding 90 miles per hour in a 60 mile per hour zone.”
Appellant contends that this portion of the charge is an expression of opinion as to the credibility of the State’s witness, in that his instruction took away from the jury the evidence of assault upon the defendant by the State’s witness. We cannot agree. When the court reversed its position and quashed the warrant, it became the court’s duty to properly instruct the jury concerning this action.
“The chief object contemplated in the charge of the judge is to explain the law of the case, to point out the essentials to be proved on the one side and on the other, and to bring into *736view the relation of the particular evidence adduced to the particular issue involved.” State v. Friddle, 223 N.C. 258, 25 S.E. 2d 751.
It would seem if any opinion were expressed by the court, it was to the defendant’s benefit and to the State’s detriment.
Defendant had a trial which was without error by an able and fair judge.
No error.